ORDER PER CURIAM. Higus Asadorian, individually and as Trustee of the Higus L. Asadorian Trust, and the Higus L. Asadorian Trust (Appellants) appeal from the trial court’s grant of summary judgment in favor of Barbara Stogsdill, Sharon Dash, and Bill Blacksher, as Trustees of Riverwood Estates Homeowners Association (Respondents), and entry of a permanent injunction against Appellants on Respondents’ claims related to a violation of a restrictive covenant. We have reviewed the briefs of the parties and the record on appeal and conclude there are no genuine issues of material fact and Respondents are entitled to judgment as a matter of law. Missouri Rule of Civil Procedure 74.04(c); ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1   . Respondents’ Motion for Attorney’s Fees and Expenses is granted in the amount of $11,997.28.